Citation Nr: 0701421	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-01 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for pulmonary disease, 
claimed as occupational asthma.  

2.  Entitlement to service connection for a right wrist 
disability (claimed as a right hand disability).  

3.  Entitlement to service connection for a hypoactive 
thyroid.  

4.  Entitlement to service connection for a right shoulder 
disability.  

5.  Entitlement to service connection for a foot fungus.  

6.  Entitlement to service connection for right hip pain.  

7.  Entitlement to service connection bilateral pes planus.

8.  Entitlement to service connection for residuals of a 
pulled abdominal muscle.

9.  Entitlement to service connection for a psychiatric 
disorder. 

10.  Entitlement to service connection for right Achilles 
tendonitis.

11.  Entitlement to service connection for a right leg 
disability.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active service from March 1983 to February 
1987, and served as a member of the Army National Guard on 
periods of active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA) from February 1987 to March 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.  

In a December 2004 rating decision, the RO granted 
entitlement to service connection for a lumbosacral spine 
disability, for a right little finger disability, and for a 
chronic sinusitis disability.  No claims relating to these 
disabilities are currently before the Board.


FINDINGS OF FACT

1.  At his February 2005 hearing, the veteran stated that he 
wished to withdraw his claim for entitlement to service 
connection for 1) right hip pain, 2) bilateral pes planus, 3) 
residuals of a pulled abdominal muscle, 4) depression, 5) 
right Achilles tendonitis, and 6) a right leg disability.

2.  A pulmonary disease, claimed as occupational asthma, 
developed many years after discharge from active service and 
is not related to the veteran's active service, or ACDUTRA.  

3.  A metacarpal boss/ganglion cyst disability of the right 
wrist/hand developed many years after discharge from active 
service and is not related to the veteran's active service, 
ACDUTRA, or INACDUTRA.  

4.  A hypoactive thyroid disability developed many years 
after discharge from active service and is not related to the 
veteran's active service, or ACDUTRA.

5.  A right shoulder disability developed many years after 
discharge from active service and is not related to the 
veteran's active service, ACDUTRA, or INACDUTRA.  

6.  A fungal disability of the feet developed many years 
after discharge from active service and is not related to the 
veteran's active service, or ACDUTRA.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met with respect to the claim 
entitlement to service for 1) right hip pain, 2) residuals of 
a pulled abdominal muscle, 3) bilateral pes planus, 4) 
depression, 5) right Achilles tendonitis, and 6) a right leg 
disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2006).

2.  A pulmonary disability, claimed as occupational asthma, 
was not incurred in or aggravated by active service, or by 
ACDUTRA.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

3.  A metacarpal boss/ganglion cyst disability of the right 
wrist/hand disability was not incurred in or aggravated by 
active service, by ACDUTRA, or by INACDUTRA.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  

4.  A hypoactive thyroid disability was not incurred in or 
aggravated by active service or by ACDUTRA.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.

5.  A right shoulder disability was not incurred in or 
aggravated by active service, by ACDUTRA, or by INACDUTRA.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

6.  A fungal disability of the feet was not incurred in or 
aggravated by active service, or by ACDUTRA.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Appeals must be withdrawn in writing except 
for appeals withdrawn on the record at a hearing.  Id.  At 
the February 2005 hearing, the veteran withdrew his appeal 
for entitlement to service connection for 1) right hip pain, 
2) residuals of a pulled abdominal muscle, 3) bilateral pes 
planus, 4) depression, 5) right Achilles tendonitis, and 6) a 
right leg disability.  A July 2005 deferred rating decision 
also confirms that these claims were withdrawn by the veteran 
at the hearing.  Accordingly, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to these claims, and the Board does not have 
jurisdiction to review the appeal for these claims.

Service Connection Issues

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection is not warranted for any of the veteran's 
claimed disabilities.  Consequently, no disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran in not notifying 
him of the evidence pertinent to those elements.

The record reflects that by letters dated in February 2003, 
September 2003, and March 2005, the veteran was provided the 
required notice.  The letters specifically informed him of 
the type of evidence needed to support the claims, who was 
responsible for obtaining relevant evidence, where to send 
the evidence, and what he should do if he had questions or 
needed assistance.  He was, in essence, told to submit all 
pertinent evidence he had in his possession pertaining to the 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the veteran's service medical records 
have been obtained.  The veteran has also been provided a VA 
medical examination.  Additionally the veteran submitted 
private medical records in support of his claims.  The 
veteran's Workman's Compensation records have also been 
obtained.  On his June 2004 notice of disagreement the 
veteran stated that there were no additional records for VA 
to obtain in support of his claim and the veteran stated that 
he would not provide signed authorization to release medical 
information to VA.  The veteran provided testimony before a 
Decision Review Officer in February 2005. In March 2005 the 
RO sent the veteran authorization forms to fill out and 
return for any medical treatment he had received pertinent to 
his claims.  The RO obtained private medical records from all 
medical facilities for which the veteran returned 
authorizations.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal and he has done so.  Neither the veteran nor his 
representative has indicated that there is any additional 
evidence that should be obtained to substantiate the claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

Legal Criteria:

Service connection is granted for disability resulting from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

An individual can be service-connected for an injury incurred 
during inactive service, but not for a disease.  See 
VAOPGCPREC 86-90 (July 18, 1990); Brooks v. Brown, 5 Vet. 
App. 484, 485-486 (1993).

Pulmonary Disability

The veteran reported in January 2004 that he had been a 
Federal employee with the Army National Guard.  He said that 
he had been a supervisor of many shops, including paint, 
welding, canvas, machine, armament, radiator, glass, and 
paint stripper.  The veteran attributed his breathing 
problems to exposure to the chemicals, dust, fumes, and other 
hazards that he had been exposed to in those shops.  At the 
February 2005 hearing the veteran reported that when he did 
his training with the National Guard it consisted of the same 
work he did as a civilian employee.  The veteran testified 
that he first had asthma symptoms in November 2001.  At the 
hearing the veteran also reported that he had filed a 
workman's compensation claim for his lung disability.

The service medical records reveal that the veteran had no 
complaints or findings related to a pulmonary disability 
during his active service, which ended in February 1987.  

Private medical records reveal that in September 1990 the 
veteran had a history of bronchitis in January 1990.  
Pulmonary function study in September 1990 was normal.  A 
pulmonary function study in August 1991 suggested mild 
obstructive airway disease.  A January 1995 private medical 
record indicates that the veteran worked for the Maine Army 
National Guard and that pulmonary function testing revealed 
possible early small airway disease and mild restrictive lung 
disease.  In January 1996 it was noted that the veteran's 
lung function had continued to worsen and that the veteran 
needed to stop smoking cigarettes.

Medical records were received from the Office of Worker's 
Compensation in July 2005.  There medical records are dated 
from November 2001 to May 2003.  These medical records state 
that the veteran had reversible airways obstruction, 
seemingly made worse at work (civilian employment).  It was 
noted that there were numerous chemicals at the veteran's 
workplace that were known to exacerbate respiratory disease.

The veteran underwent VA examination in October 2004.  After 
review of the veteran's claims file, the examiner stated that 
the veteran had been diagnosed as having occupational asthma 
and noted that there had been no pulmonary complaints or 
evidence of pulmonary abnormalities on examination while on 
active duty.  The examiner also stated that the veteran's 
pulmonary symptoms clearly developed in response to his work 
place at Camp Keys while working for the Maine Army National 
Guard, where he experienced considerable exposure to paints, 
fumes, and dust.  (The Board notes that the veteran was a 
civilian employee for the National Guard.)  The examiner 
opined that a review of the evidence indicated that it was 
not likely that the veteran's lung disease was related to the 
veteran's two weeks of duty per year (ACDUTRA) or his one 
weekend a month duty (INACDUTRA).

The evidence of record does reveal that the veteran was 
discharged from the Reserves due to his pulmonary disability.  
However, the evidence of record does not indicate that the 
veteran's pulmonary disability was caused or aggravated by 
his service.  Additionally, the medical evidence and 
Workman's Compensation records have attributed the veteran's 
pulmonary disability to his civilian job with the Army 
National Guard.  Since there has been no medical evidence 
relating the veteran's pulmonary disability to his periods of 
service, including his ACDUTRA, and since the October 2004 VA 
medical examiner opined that there is no relationship between 
veteran's pulmonary disability and his periods of service, 
including his ACDUTRA, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for pulmonary disease, claimed as occupational 
asthma.

Right Wrist/Hand Disability

At his February 2005 hearing, the veteran stated that his 
right wrist service connection claim was actually a claim for 
service connection for a disability of the metacarpal boss 
area of his right hand.  The veteran asserted that his active 
duty work as a mechanic involved use of impact guns, and he 
thought the vibrations caused him to develop a lump in his 
right hand.

The record reveals that the veteran fractured his right wrist 
prior to service.  The record also reveals that the veteran 
bruised and sprained his right thumb while at his civilian 
employment in June 1991.  Additionally, the Board notes that 
the veteran already has service connection in effect for a 
right finger disability.  As noted above, the veteran 
clarified that he is only seeking service connection for a 
disability of the metacarpal boss area of his right hand.

A May 2003 medical report from Central Maine Orthopedics 
reveals that the veteran complained of a painful mass in the 
dorsum in the right hand since early March.  The examiner 
reported that there was no indication of any specific trauma.  

The medical records from Central Maine Medical Family, dated 
in May 2003 reveal that the veteran had a history of right 
hand dorsal pain and swelling.  The veteran underwent an 
ultrasound of the right hand.  The ultrasound revealed 
findings that were suggestive of simple carpal boss.  

June 2003 medical records from Central Maine Orthopedics 
reveals that the veteran's history was significant for right 
hand carpal-metacarpal boss, and that the veteran underwent 
excision of the right hand carpal-metacarpal boss.  In a July 
2003 medical record it is noted that one week after the 
veteran's metacarpal boss and a bursectomy, he was doing well 
and that his hands were better post surgery.  

Private medical records from DFD Russell Medical Centers 
reveal that veteran complained of recurrent ganglion cysts of 
the right hand in October 2003. 

On VA examination in October 2004, the examiner noted that 
the veteran could hold a pen, write his name, and make a 
tight fist of the right hand with full strength and with no 
disability.  The veteran made no complaints regarding a right 
hand ganglion cyst or metacarpal boss, and the VA examiner 
made no findings related to a ganglion cyst or metacarpal 
boss.  

The only evidence relating a right hand metacarpal 
boss/ganglion cyst disability to the veteran's service is the 
veteran's own contentions.  However, as a layperson he is not 
competent to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The claims file 
clearly shows that the veteran did not develop a ganglion 
cyst, metacarpal boss, or any other disability of the right 
hand, other than the veteran's service-connected finger 
disability, as a result of his active service, his ACDUTRA, 
or his INACDUTRA.  Since the preponderance of the evidence 
reveals that any such right hand disability, which was first 
shown in 2003, is unrelated to the veteran's military 
service, service connection for a right wrist disability 
(claimed as right hand disability) is not warranted.

Hypoactive Thyroid

During the February 2005 RO hearing, the veteran testified 
that the he had been diagnosed as having a problem with his 
thyroid about the time he was discharged from the Maine Army 
National Guard.  

A November 2002 medical record from DFD Russell Medical 
Centers shows that the veteran presented for evaluation of 
his complaints of fatigue, lethargy, and weight gain.  He was 
diagnosed as having hypothyroidism.  The medical records from 
DFD Russell Medical Centers, dated from January 2003 to June 
2004, show treatment for thyroid disability.  

While the veteran asserts that his current thyroid disability 
is related to service, as a layperson he is not competent to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The veteran was not shown to have a 
thyroid disability during active service or for many years 
after discharge from active service.  The record reveals that 
hypothyroidism was first diagnosed in November 2002, and none 
of the medical records showing treatment for this disability 
have related the veteran's hypothyroidism to his active 
service, to his ACDUTRA.  Since there is no medical evidence 
indicating that the veteran's current hypothyroidism 
disability was incurred or aggravated by any form of the 
veteran's military service, the preponderance of the evidence 
is against his claim, and service connection for 
hypothyroidism is not warranted.



Right Shoulder Disability

The veteran maintains that he is entitled to service 
connection for a right shoulder disability.  During the 
February 2005 RO hearing, the veteran asserted that he 
injured his right shoulder while carrying a gun in his hands 
while running for two miles while he was on ACDUTRA.  The 
veteran stated that he did not receive any treatment from the 
military for his right shoulder when the injury occurred.  
The veteran testified that the right shoulder didn't bother 
him that much until two weeks later when he threw a tennis 
ball to his dog and then the shoulder locked on him.  The 
veteran stated that his right shoulder was still painful.

The veteran was at Warrant Officer Candidate School from 
January 6, 1998 to February 5, 1998.  The veteran was on 
active duty for training for 15 days from June 15, 1998 to 
June 29, 1998.  

An August 1998 record from Central Maine Orthopedics states 
that the veteran was treated for adhesive capsulitis of the 
right shoulder.  The veteran reported that he had had mild 
discomfort in his right shoulder following a long day with 
the National Guard.  He said that two weeks later he was 
throwing a tennis ball to a dog and he felt a pop in his 
shoulder, and then his right should problem increased in 
severity.

On an October 2000 Report of Medical History the veteran 
reported that he had experienced a torn right rotator cuff in 
1998.  The veteran stated that he had had therapy and that he 
now had nearly full range of motion of the right shoulder.  
No right shoulder disability was noted on periodic Reserves 
physical examination in October 2000.

Medical records from Central Maine Orthopedics dated from 
April to July 2004 reveal that the veteran developed adhesive 
capsulitis of the left shoulder.  The veteran gave a history 
of awakening with swelling and pain in his left shoulder.  It 
was noted that the veteran had a history of having had a 
right shoulder adhesive capsulitis in 1998.  On examination 
of the shoulders in July 2004, no disability of the right 
shoulder was noted.

No complaints or findings related to the right shoulder were 
noted on VA examination in October 2004.

While the veteran asserts that he has a current right 
shoulder disability that is related to service, as a 
layperson he is not competent to render a medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
veteran was not shown to have a right shoulder disability 
during active service or for many years after discharge from 
active service.  The record reveals that right shoulder 
capsulitis first developed in 1998.  While the veteran claims 
that the right shoulder disability was a result of an injury 
while on ACDUTRA, the service medical records from that time 
period do not indicate that the veteran initially experienced 
a right should injury while on ACDUTRA.  In August 1998 the 
veteran indicated that he thought that his right shoulder had 
been injured during his Army National Guard service, but he 
did not indicate how it had been injured.  He did state that 
he started to really have a problem with his right shoulder 
when he was not on military duty and was throwing a tennis 
ball for his dog and his shoulder popped.  Contrary to the 
veteran's contentions, none of the medical evidence of record 
indicates that the veteran developed a chronic right shoulder 
disability as a result of active service, as a result of 
ACDUTRA, or as a result of INACDUTRA.  Since there is no 
medical evidence indicating that the veteran has a current 
right shoulder disability that was incurred or aggravated by 
any of the veteran's military service, the preponderance of 
the evidence is against his claim, and service connection for 
a right shoulder disability is not warranted.

Foot Fungus

At the February 2005 RO hearing, the veteran asserted that he 
now has chronic fungus of the feet due to a period of ACDUTRA 
in Panama.  The veteran testified that he spent eighteen days 
in Panama in 1992.  He reported that the heat and humidity 
were hard on his feet.  The veteran stated that the fungal 
infection of the feet did not start flaring up until about a 
month after he got back from Panama.  

On a January 1994 Report of Medical History, the veteran 
reported that he had occasional episodes of athlete's feet.  
Reserve physical examinations in January 1994 and January 
1995, show that the veteran experienced dry skin on both 
feet.  

An August 1991 general physical examination report from 
Yankee Healthcare indicates that the veteran had yellowed and 
thick toenails.  A January 1996 general physical examination 
from Yankee Healthcare shows that the veteran had a fungal 
infection of the toenails.  

The October 2004 VA examination revealed that the veteran had 
significant onychomycosis of all toe nails as well as mild 
tinea pedis bilaterally.  

While the veteran does have a current fungal infection of the 
feet, the only evidence relating this disability to his 
service is the veteran's own assertions.  However, as a 
layperson he is not competent to render a medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  A 
fungal infection of the feet was not noted until many years 
after discharge from active service.  Furthermore, the 
medical evidence does not support the veteran's assertion 
that he developed a fungal infection of the feet due to 
service in Panama in 1992.  Additionally, the medical 
evidence does not indicate that the veteran developed a 
fungal infection of the feet during any other periods of 
ACDUTRA.  Since there is no medical evidence relating the 
veteran's current fungal disability of the feet to any of his 
forms of military service, the preponderance of the evidence 
is against his claim and service connection for a foot fungus 
is not warranted.


ORDER

Entitlement to service connection for right hip pain is 
dismissed.  

Entitlement to service connection bilateral pes planus is 
dismissed.

Entitlement to service connection for residuals of a pulled 
abdominal muscle is dismissed.

Entitlement to service connection for a psychiatric disorder 
is dismissed. 

Entitlement to service connection for  right Achilles 
tendonitis is dismissed.

Entitlement to service connection for a right leg disability 
is dismissed.

Entitlement to service connection for pulmonary disease, 
claimed as occupational asthma is denied.  

Entitlement to service connection for a right wrist 
disability (claimed as a right hand disability) is denied.  

Entitlement to service connection for a hypoactive thyroid is 
denied.  

Entitlement to service connection for a right shoulder 
disability is denied.  

Entitlement to service connection for a foot fungus is 
denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


